Citation Nr: 1728577	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  08-30 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, claimed as residuals of being struck by lightning and secondary to service-connected disabilities.  

2.  Entitlement to service connection for residuals of being struck by lightning other than headaches, to include damage to most internal organs, a stroke from blockage of arteries in the neck, and poor circulation in the arms and legs.

3.  Entitlement to service connection for a skin condition, including as due to exposure to herbicides agents.

4.  Entitlement to an increased evaluation for neuralgia of the right upper extremity, rated as 10 percent disabling prior to June 6, 2016 and 20 percent disabling thereafter.  

5.  Entitlement to an increased evaluation for neuralgia of the left upper extremity, rated as 10 percent disabling prior to June 6, 2016 and 20 percent disabling thereafter.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 1, 2008.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1965 to March 1968, from June 1969 to March 1977, and from November 1985 to October 1992.  The Veteran had service in the Republic of Vietnam and he was awarded a Purple Heart and a Combat Infantryman Badge, among other decorations.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

These matters were previously before the Board in March 2013. 

The Veteran initially filed a claim to establish service connection for "residuals of a lightning strike."  In later correspondences, he asserted that these residuals included headaches, bowel problems, internal organ damage, circulation problems, and hypertension, and blockage of the arteries in the neck.  However, in light of the diagnoses and medical opinions of record, the Board has recharacterized the issues as above.  Accordingly, the Board has expanded the claim as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In a September 2016 rating decision, the RO granted entitlement to a TDIU, effective December 1, 2008, which it indicated was the date after the Veteran's last day of employment and after when the Veteran's temporary 100 percent rating was discontinued.  The RO also informed the Veteran that the grant was a full grant of benefits on this issue.  The Veteran filed his claims for increased rating for his neuralgias of the bilateral upper extremities on January 25, 2007.  During the pendency of the appeal, he has asserted that he is unemployable, in part, as a result of his service-connected neuralgia disabilities.  As noted by the Board in the March 2013 remand, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the claim for a TDIU is part and parcel of the claims for higher ratings, which have been pending since January 25, 2007.  Thus, despite the RO's determination to the contrary, the grant of a TDIU from December 1, 2008 does not represent a total grant of benefits sought on appeal, and the issue of entitlement to a TDIU prior to December 1, 2008 remains before the Board.  

The issues of entitlement to service connection for residuals of being struck by lightning other than headaches, entitlement to service connection for a skin condition, entitlement to increased evaluations for neuralgias of the bilateral upper extremities, and entitlement to a TDIU prior to December 1, 2008 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tension headaches are causally related to his service-connected herniated nucleus pulpous with spondylosis of the cervical spine (cervical spine disability) and posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for service connection for tension headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

In this decision, the Board grants service connection for tension headaches, which constitutes a complete grant of the Veteran's claim decided herein.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service Connection for Tension Headaches

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b) (2016); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303 (b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2016). The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (b).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) competent evidence establishing a nexus between the service-connected disability and current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran contends that his headaches are a residual of being struck by lightning.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with tension headaches.  Accordingly, the question becomes whether his headaches are related to service or to a service-connected disability. 
With regard to secondary service connection, the Board notes that the Veteran has been granted service connection for a cervical spine disability secondary to his lightning strike.  After reviewing the evidence of record, the Board finds that the Veteran's headaches are at least as likely as not related to his service-connected cervical spine disability.  Specifically, a July 22, 2008 treatment record from Dr. R. noted that the Veteran had neck pain with associated sub-occipital headaches.  A July 2009 VA cervical spine examination report noted that the Veteran had neck pain that radiated to the top of his head and caused headaches.  

The Veteran was provided a VA headache examination in June 2016.  The examiner noted that the Veteran's headache disorder was best characterized as tension headaches due to the Veteran's symptoms and the location of his symptoms.  The examiner noted that the Veteran's service treatment records prior to and after his July 1986 lightning strike indicated intermittent headaches.  The examiner also noted the Veteran's reports of intermittent headaches in the posterior occipital area that moved to the front of the head.  The examiner observed that tension-type headaches can be primarily a central neurologic disturbance similar to a migraine or can occur as the result of increased cervical and pericranial muscle activity such as that caused by flexion-extension injury of the neck, poor posture, or anxiety with increased clenching or grinding of the teeth, or due to multiple etiologies including the Veteran's service-connected cervical spine disease and PTSD, as well as his non-service-connected cerebral vascular accident (CVA).  The examiner noted the exact percentage of each of these etiologies that contributed to or caused the Veteran's current headache condition could not be determined without resorting to mere speculation and as such, each condition should be considered to contribute equally approximately 33 percent.  The examiner opined that the majority of the evidence of record indicated that the Veteran's headache condition was more than likely related to, inter alia, the Veteran's service-connected cervical spine disability and PTSD. 

Therefore, after resolving all doubt in favor of the Veteran, the Board finds that the Veteran's tension headaches are causally related to his service-connected cervical spine disability and PTSD.


ORDER

Entitlement to service connection for tension headaches, as secondary to the Veteran's service-connected cervical spine disability and PTSD, is granted.


REMAND

The Board finds that further development is necessary prior to appellate review.

In pertinent part, the March 2013 remand directed that the Veteran be provided VA examinations to assess his service connection claims for residuals of a lightning strike and a skin condition.  The Veteran was afforded the requested examinations in June 2016.  Nevertheless, further medical clarification is warranted. 

With regard to the Veteran's claim for residuals of a lightning strike, the Board directed that the Veteran should be provided a VA examination to determine the current diagnosis or diagnoses related to the Veteran's reports of damage to internal organs, stroke from blockage of arteries in the neck, poor circulation, bowel problems, high blood pressure, pain, and dizziness.  The Veteran was diagnosed with hypertension, status post CVA, peripheral artery disease (PAD), and constipation.  The remand also directed that for any diagnosis rendered, the examiner should opine whether it was related to the Veteran's active service, including his 1986 lightning strike.

While the Veteran was afforded various examinations in June 2016, which resulted in the aforementioned diagnoses, none of the disability questionnaires completed by the examiner assessed the Veteran's reports of dizziness.  Accordingly, a VA examination is necessary to clarify whether the Veteran has a disability characterized by dizziness and if so, whether it is related to his active service. 

With regard to the relationship between the Veteran's herbicide agent exposure and his hypertension, status post CVA, and PAD, the examiner opined that these conditions were less likely than not related to the Veteran's herbicide agent exposure.  The examiner noted that the VA and Agent Orange update in 2014 indicated some limited or suggestive evidence of a scientifically meaningful association between strokes, hypertension, and atherosclerosis (the underlying cause of PAD), and herbicide agent exposure; there was insufficient evidence of causation at this time.  The examiner also noted that CVA and hypertension were not currently presumptive conditions associated with herbicide exposure; therefore, herbicide agent exposure was less than likely a cause of the Veteran's hypertension, CVA, or PAD.  As the examiner's rationale relied solely on the fact that VA has not included the aforementioned condition on the list of presumptive herbicide agent conditions, an addendum opinion is warranted.  

A September 2016 rating decision granted service connection for coronary artery disease (CAD).  Accordingly, the addendum opinion should also address whether the Veteran's cardiovascular diagnoses, including hypertension, status-post CVA, and PAD, are caused or aggravated by his service-connected CAD. 

With regard to the Veteran's bowel complaints, the examiner noted that the Veteran had a history of constipation in 2008, which had resolved.  However, the examiner did not address the medical evidence of record indicating longstanding history of constipation prior to 2008.  Additionally, while the examiner noted that VA treatment records attributed the Veteran's constipation to the side effects of narcotic medication and noted such use coincided with the Veteran's cervical spine surgery, the examiner did not opine whether the Veteran's constipation was caused or aggravated by the Veteran's service-connected cervical spine disability or the medications taken for his cervical spine disability.  Accordingly, an addendum opinion is warranted. 

With regard to the Veteran's skin condition, he was provided a VA examination in June 2016.  The examiner indicated that the Veteran was diagnosed with basal cell carcinoma (BCC) and sebaceous hypertrophy.  The examiner opined that the Veteran's skin conditions were less likely as not related to the Veteran's active service, to include his in-service lightning strike and presumed herbicide agent exposure.  The examiner stated that BCC was related to age, ultraviolet (UV) damage, and other etiologies, but in the present case the most likely etiology was UV sunlight damage.  The examiner noted that the typical latency period between UV damage and the clinical onset of BCC was 20-50 years.  With regard to sebaceous hyperplasia, the examiner noted that the exact etiology was unknown, but the condition was thought to be caused by decreased androgen levels associated with aging, UV damage, and immunosuppression.  While the examiner noted that both conditions were likely related to UV sun exposure, the examiner did not address the significance, if any, of such exposure during the Veteran's approximately 18 years of active service.  The examiner also did not acknowledge or address the significance of the February 1992 Medical Board Report diagnosis of cirrhosis of the scalp or address all the diagnoses during the pendency of the appeal, including "Vietnam rash/acne," skin nodules, and actinic keratosis versus frank squamous cell carcinomas.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, on remand the Veteran should be provided another VA skin examination.

There are also outstanding private treatment records that are potentially relevant to the Veteran's remaining claims.  Specifically, a May 23, 2016 treatment record from Pierremont Cardiology noted that the Veteran should return for a follow up appointment in November 2016.  Treatment records subsequent to May 2016 have not been associated with the claims file.  A June 8, 2015 treatment record from Dr. M., the Veteran's primary care provider, indicates that the Veteran had a follow up appointment scheduled in November 2015.  Treatment records subsequent to June 2015 have not been associated with the claims file.  Accordingly, on remand reasonable efforts should be made to obtain updated treatment records from Pierremont Cardiology and Dr. M.

Finally, the Board finds that the Veteran's claim for a TDIU prior to December 1, 2008 is inextricably intertwined with his claims for service connection and increased rating.  The granting of service connection for the Veteran's claimed disabilities or a granting of higher rating for his service-connected neuralgias would potentially affect the issue of whether the Veteran was unemployable due to his service-connected disabilities.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dating since September 27, 2016.

2.  Ask the Veteran to provide the names and addresses of any non-VA medical care providers who have treated him for disabilities on appeal, to include Pierremont Cardiology and Dr. M.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, return the claims file to the June 2016 VA examiner, if available, to obtain addendum opinions regarding the Veteran's claim for lightning strike residuals.  If that examiner is not available, the claims file should be forwarded to another VA clinician for review.  The clinician must review the Veteran's claims file.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner should address the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension, CVA, or PAD, is related to his presumed herbicide agent exposure.  

A rationale for the opinions expressed must be provided.  While the examiner is free to cite to studies by the National Institute of Health or any medical treatises in rendering the opinion with respect to herbicide exposure, the examiner's rationale cannot rely solely on the fact that VA has not included hypertension, CVA, or PAD disease in the list of presumptive herbicide agent conditions.  In other words, the Board needs an opinion as to the likelihood that this Veteran's hypertension, CVA, or PAD, without regard to the conditions VA recognizes as being due to herbicide agents, are nevertheless at least as likely as not related to his exposure to herbicide agents in Vietnam. 

b.  If not related to the Veteran's presumed herbicide agent exposure, state whether it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension, CVA, or PAD are caused by his service-connected CAD.

c.  If not caused by his service-connected CAD, state whether it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension, CVA, or PAD are worsened beyond normal progression (versus temporary exacerbation of symptoms) by his service-connected CAD.  If any of the above diagnoses is permanently worsened beyond normal progression, the examiner should indicate the degree of worsening attributable to the Veteran's service-connected CAD.

The examiner should provide a complete rationale and explanation for all opinions expressed.

d.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's constipation is related to active service, to include the Veteran's lightning strike in 1986 and presumed herbicide agent exposure.  

e.  If not related to service, state whether it at least as likely as not (50 percent probability or greater) that the Veteran's constipation is caused by his service-connected cervical spine disability or medication(s) taken for the Veteran's cervical spine disability. 

f.  If not caused by his service-connected cervical spine disability or medication taken therefore, state whether it at least as likely as not (50 percent probability or greater) that the Veteran's constipation is worsened beyond normal progression (versus temporary exacerbation of symptoms) by his service-connected cervical spine disability or medication(s) taken for the Veteran's cervical spine disability.  If it is permanently worsened beyond normal progression, the examiner should indicate the degree of worsening attributable to the Veteran's service-connected cervical spine disability or medications taken for the Veteran's cervical spine disability.

The examiner should provide a complete rationale and explanation for all opinions expressed.

4.  Schedule the Veteran for a VA examination to address his claim for service connection for a skin condition.  The claims file must be reviewed in conjunction with the examination.  Any tests deemed necessary, to include a skin biopsy, should be conducted if the Veteran consents, and all clinical findings should be reported in detail.  If the examiner determines that a skin biopsy is not necessary to render a conclusive diagnosis, then the examiner should explain why. 

Following review of the claims file and examination of the Veteran, the examiner should provide the diagnosis for any skin condition identified.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed skin condition was incurred in or is otherwise related to active service, to include the Veteran's lightning strike in 1986, his in-service UV sun exposure, and presumed herbicide agent exposure.

The examiner should address the February 1992 Medical Board Report regarding cirrhosis of the scalp, the May 2014 notation of actinic keratosis versus frank squamous cell carcinomas, and June 2014 diagnosis of "Vietnam rash / acne."

5.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


